UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2015 Commission File Number: 333-201273 Alpine Auto Brokers, Inc. (Exact name of registrant as specified in its charter) Nevada 38-3970138 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 749 South State Street Salt Lake City, UT84111 (Address of principal executive offices)(Zip code) (801)-455-8488 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: None (Title of each class) N/A (Name of Exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] N/A Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ]No [ X ] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$0 based on the fact that there is no current market for the registrant’s common stock. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.The Registrant had 4,050,000 shares of common stock, $0.001 par value, outstanding as of April 10, 2016. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated:(1) Any annual report to securityholders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None 2 TABLE OF CONTENTS PART I Page Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 14 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 24 Item 9A Controls and Procedures 24 Item 9B. Other Information 25 PART III Item 10. Directors, Executive Officers and Corporate Governance 25 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13. Certain Relationships and Related Transactions, and Director Independence 31 Item 14 Principal Accounting Fees and Services 32 PART IV Item 15. Exhibits, Financial Statement Schedules 33 3 PART I Note Regarding Forward-Looking Statements This Annual Report on Form 10-K includes statements that may constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 26A of the Securities Act of 1933, as amended.The Company would like to caution readers regarding certain forward-looking statements in this document and in all of its communications to shareholders and others.Statements that are based on management’s projections, estimates and assumptions are forward-looking statements.The words believe, expect, anticipate, intend and similar expressions generally identify forward-looking statements. While the Company believes in the veracity of all statements made herein, forward-looking statements are necessarily based upon a number of estimates, and assumptions that, while considered reasonable by the Company, are inherently subject to significant business, economic and competitive uncertainties and contingencies and known and unknown risks. Many of the uncertainties and contingencies can affect events and the Company’s actual results and could cause its actual results to differ materially from this expressed in any forward-looking statements made by, or on behalf, of the Company. ITEM 1.BUSINESS Business Development We were incorporated as Alpine Auto Brokers, Inc. on May 12, 2011, in the State of Nevada for the purpose of locating and purchasing used vehicles at auctions, from private individuals, from other dealers and selling these vehicles specifically to consumers primarily located in Salt Lake City, Utah. On January 1, 2014 we acquired 100 percent of the membership interests of Alpine Auto Brokers, LLC, a Utah Limited Liability Company formed on December 10, 2010.We now operate through our wholly-owned subsidiary Alpine Auto Brokers, LLC.Our dealership and executive offices have been located at 749 South State Street, Salt Lake City, Utah 84111. We are presently looking for a new location. We have focused on selling older model vehicles and a price range of $3,000 to $50,000. Most of the vehicles we sell are priced under $25,000. The majority of our customers have good creditand get their financing from local banks and credit unions. We purchase anywhere from 0-6 vehicles a month. Our vehicle inventory is usually between 2 to 6 vehicles. We try to have inventory that has low mileage for the year it was manufactured (less than 10,000 miles per year).Our Officer believes that low mileage vehicles sell more easily than high mileage vehicles. Used Vehicles Consumers who are seeking transportation have a number of options available to them. We compete to sell used vehicles to consumers. Following are some of the advantages for consumers to choose used vehicles over new vehicles. We seek to educate consumers regarding these reasons to further our business goals. Affordability The purchase price of a used vehicle is significantly less than the purchase price of a new vehicle. 4 Avoiding Depreciation When a new vehicle is driven off the dealership lot, its value will drop significantly in the early years of ownership. A new mainstream vehicle typically loses significant percent of its value in the first two years of ownership. Used vehicles have often already depreciated significantly and, lose additional value at a much slower rate. Improving Reliability The reliability and durability of vehicles has progressively increased over the years. Affordable Options Options such as sunroofs and navigation systems are fairly expensive when buying a new vehicle. This definitely applies when dealing with a manufacturer that packages many of them together. When buying used vehicles, a consumer gets more of these options for less money. The buyer may not be able to afford many options on a new vehicle, but they may be able to find a used vehicle with some of the features they are seeking. Advantages over Leasing Some consumers choose to lease new vehicles rather than buy new or used ones. However, there are disadvantages associated with leasing as well. If consumers do not like the vehicle, there are usually fees involved in the early termination of a lease. Additionally, some leasing companies will require the lessee to pay off the remainder of the vehicle lease contract before releasing them from the lease. Leasing a vehicle can also lead to higher insurance rates since a leased vehicle may require more coverage than a purchased used vehicle. Most leases have a limit on the number of miles the lessee may drive, usually anywhere between 12,000 and 15,000 allowable miles per year. Excessive mileage costs more money. Like mileage, there are limitations on the wear of a vehicle under a lease. Exceeding these wear limitations may result in more fees. Stringent credit requirements for leasing also present an obstacle to many people. Used Automobile Dealership Industry The economic recession affected nearly every U.S. industry. New automobile dealerships in particular have confronted huge challenges and are striving to adapt and endure in this economy. Used automobile dealerships, however, have realized some major advantages over new automobile dealerships during the past recession. Consumers seeking more value for their money may be discouraged by the high rate of depreciation of new vehicles. Even though the economy has shown signs of improvement, many consumers may avoid buying big-ticket items such as new vehicles. Many consumers are now looking for more practical and less expensive transportation options, and are recognizing the benefits and cost-effectiveness of buying a used vehicle. Our Products The potential rising demand of increasingly value-conscious consumers for affordable vehicles in Northern Utah might result in what we anticipate will be a highly receptive potential market for our planned growth. Consumers who are now carefully rationing their expenditures are seeking products that will satisfy their need for reasonably priced vehicles. We feel that the high rate of depreciation of new vehicles combined with the increased reliability of used vehicles will also contribute to consumer demand for our products, and support our planned growth. 5 We are a used automobile dealership engaged in the business of purchasing used vehicles at auctions, from private parties, and from other dealers, and selling those vehicles to consumers in Salt Lake City, Utah. Our subsidiary started as a used automobile dealership, known as Alpine Auto Brokers, LLC, in 2010. We have remained in the same location on State Street in Salt Lake City since our inception. We are currently looking for a new location. Currently, We have focused on selling older model vehicles in a price range of $3,000 to $50,000. Most of the vehicles we sell are priced under $25,000. The majority of our customers have good credit and get their financing from local banks and credit unions. We do not provide any financing for our customers. Presold Vehicles Along with selling a retail inventory of vehicles to unknown customers, we also act as a buying agent to assist in locating a vehicle that a known customer would like to purchase from the Manheim networks of automobile auctions. We agree with the customer in advance of the acquisition of the vehicle concerning the amount of mark up of the resale price that will be charged to the customer. When we act as a buying agent for the customer, we have a general inventory risk until the car is sold to a consumer. When we assist a customer with locating a vehicle they would like to purchase, we know the customer’s identity, and the customer determines which vehicle will be purchased. These sales are called “presold vehicles.” Marketing and Advertising Methods From time to time we advertise on Autotrader.com, Ksl.com, and Craigslist.com. Dependence on Major Customers or Suppliers We are not dependent on any major customers or suppliers. Patents, Trademarks and Licenses We do not currently have any intellectual property, and we do not have plans to acquire any intellectual property. Competition We compete with a number of established dealerships who sell used vehicles in and around Salt Lake City, Utah. Some of these companies enjoy brand recognition and a inventory which greatly exceeds that of our brand name. We compete with several dealerships, which have significantly greater financial, distribution, advertising, and marketing resources than we do. We compete primarily on the basis of quality, and price. We believe that our success will depend upon our ability to remain competitive in our product areas. The failure to compete successfully in the future could result in a material deterioration of customer loyalty and our image and could have a material adverse effect on our business. Employees We currently have one employee, our sole officer and director, Jason E. Wilkinson. Our President oversees all responsibilities in the areas of corporate administration, business development, and research. We send all our reconditioning to outside mechanics. 6 ITEM 1A.RISK FACTORS A smaller reporting company is not required to provide the information required by this Item. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES Our dealership and executive offices have been located at 749 South State Street, Salt Lake City, Utah 84111. We do not have a lease in place with the current landlord. We have been occupying the same location since December 2010. The property has been sold, and we are presently looking for a new location for the relocation of our dealership. ITEM 3.LEGAL PROCEEDINGS We may from time to time be involved in routine legal matters incidental to our business; however, at this point in time we are currently not involved in any litigation, nor are we aware of any threatened or impending litigation. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information There is presently no established trading market for our common stock.Our initial public offering was successfully closed on January 29, 2016. We have applied to have our shares traded on the OTC-Markets, and we have been issued our trading symbol (ALTB), however, there is not a current bid or ask price.We hope that our stock may trade as early as the second quarter of 2016.There has been no active trading market in the Company’s common stock during the two years ended December 31, 2015. We anticipate that, our common stock will be been considered a “penny stock” for purposes of federal securities laws, and therefore will be subject to certain regulations, which are summarized below. 7 The Securities Enforcement and Penny Stock Reform Act of 1990 requires special disclosure relating to the market for penny stocks in connection with trades in any stock defined as a “penny stock.”Specifically, Rules 15g-1 through 15g-9 under the Securities Exchange Act of 1934 (the “Exchange Act”) impose sales practice and disclosure requirements on NASD broker-dealers who make a market in a “penny stock.”Securities and Exchange Commission regulations generally define a penny stock to be an equity security that has a market price of less than $5.00 per share and is not listed on The NASDAQ SmallCap Stock Market or a major stock exchange. These regulations affect the ability of broker-dealers to sell the Company’s securities and also may affect the ability of purchasers of the Company’s common stock to sell their shares in the secondary market. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or “accredited investor,” generally, an individual with net worth in excess of $1,000,000 (not including the net value of the person’s primary residence) or an annual income exceeding $200,000, or $300,000 together with his or her spouse, must make a special suitability determination for the purchaser and must receive the purchaser’s written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt. A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities. Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer’s account and information with respect to the limited market in penny stocks. As long as the penny stock regulations apply to the Company’s stock, it may be difficult to trade such stock because compliance with the regulations can delay and/or preclude certain trading transactions.Broker-dealers may be discouraged from effecting transactions in the Company’s stock because of the sales practice and disclosure requirements for penny stock. This could adversely affect the liquidity and/or price of the Company’s common stock, and impede the sale of the Company’s stock. Stockholders As of April 7, 2016, there were approximately 36 stockholders of record of our common stock. Dividends We have not declared any cash dividends during the last two fiscal years, and do not anticipate paying such dividends in the near future. We anticipate that all earnings, if any, over the next 12 to 24 monthswill likely be retained for future use in operations or investments in business, although the Board of Directors may decide otherwise. Any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon our results of operations, financial conditions, contractual restrictions, and other factors deemed relevant by the Board of Directors. We are under no contractual restrictions in declaring or paying dividends to our common or preferred shareholders.There are no material restrictions limiting, or that are likely to limit, the Company’s ability to pay dividends on our securities, except for any applicable limitations under Nevada corporate law. The future sale of presently outstanding "unregistered" and "restricted" common stock by present members of management and persons who own more than five percent of the outstanding voting securities may have an adverse effect on any market that may develop in our common shares. 8 Equity Compensation Plans The Company has not approved any compensation plans under which equity securities of the Company are authorized for issuance. Recent Sales of Unregistered Securities The Company issued no shares of its common stock during the year ended December 31, 2015 which were not registered under the Securities Act of 1933. Effective January 1, 2014, a total of 1,000,000 pre-split/ 3,000,000 post-split shares of the Company’s common stock were issued to Jason E. Wilkinson, the Company’s president, in exchange for transferring to the Company, 100% of the membership interests of Alpine Auto Brokers, LLC. The shares were issued under Section 4(2) of the Securities Act of 1933 for transactions not involving any public offering.The shares were appropriately restricted. No underwriters were involved in the transaction.There have been no other sales of unregistered securities of the Company in the 3 year period ended December 31, 2015. Use of Proceeds The Company completed its initial public offering on January 29, 2016, pursuant to which the Company raised $35,000 in gross offering proceeds.The Company has not spent the offering proceeds, and holds all $35, 000 in its operating account. ITEM 6.SELECTED FINANCIAL DATA A smaller reporting company is not required to provide the information specified by this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following plan of operation should be read in conjunction with the financial statements and accompanying notes and the other financial information appearing elsewhere in this periodic report. The Company’s fiscal year end is December 31. This report and the exhibits attached hereto contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements include, without limitation, statements as to management’s good faith expectations and beliefs, which are subject to inherent uncertainties which are difficult to predict and may be beyond the ability of the Company to control. Forward-looking statements are made based upon management’s expectations and belief concerning future developments and their potential effect upon the Company. There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. The words “believes,” “expects,” “intends,” “plans,” “anticipates,” “hopes,” “likely,” “will,” and similar expressions identify such forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other important factors that could cause the actual results, performance or achievements of the Company, or industry results, to differ materially from future results, performance or achievements expressed or implied by such forward-looking statements. 9 These risks and uncertainties, many of which are beyond the Company’s control, include (i) the sufficiency of existing capital resources and our ability to raise additional capital to fund cash requirements for future operations; (ii) uncertainties involved in the decision to acquire an existing business opportunity or to embark on a start up venture; (iii) the ability of the Company to achieve sufficient revenues from the operation of a business opportunity; and (iv) general economic conditions. Although we believe the expectations reflected in these forward-looking statements are reasonable, such expectations may prove to be incorrect. Readers are cautioned not to place undue reliance on these forward-looking statements which reflect management’s view only as of the date of this report. The Company undertakes no obligation to publicly release the result of any revisions to these forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, conditions or circumstances. The following information should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this Form 10-K. Plan of Operation We were incorporated as Alpine Auto Brokers, Inc. on May 12, 2011, in the State of Nevada for the purpose of locating and purchasing used vehicles at auctions, from private individuals, from other dealers and selling these vehicles specifically to consumers in Salt Lake City, Utah. On January 1, 2014 we acquired 100 percent of the membership interests of Alpine Auto Brokers, LLC, a Utah Limited Liability Company formed on December 10, 2010. Alpine Auto Brokers, LLC commenced operations of selling vehicles in approximately March 2011.We now operate through our wholly-owned subsidiary, Alpine Auto Brokers, LLC.Our dealership and executive offices are located at 749 South State Street, Salt Lake City, Utah 84111. We have focused on selling older model vehicles with a price range of $3,000 to $50,000. Most of the vehicles we sell are priced under $25,000. The majority of our customers have good credit and get their financing from local banks and credit unions. We purchase anywhere from 0-6 vehicles a month. Our vehicle inventory is usually between 2 to 6 vehicles. We try to have inventory that has low mileage for the year it was manufactured (less than 10,000 miles per year).Our Officer believes that low mileage vehicles sell more easily than high mileage vehicles. Our Products The potential rising demand of increasingly value-conscious consumers for affordable vehicles in Northern Utah might result in what we anticipate will be a highly receptive potential market for our planned growth. Consumers who are now carefully rationing their expenditures are seeking products that will satisfy their need for reasonably priced vehicles. We feel that the high rate of depreciation of new vehicles combined with the increased reliability of used vehicles will also contribute to consumer demand for our products, and support our planned growth. We are a used automobile dealership engaged in the business of purchasing used vehicles at auctions, from private parties, and from other dealers, and selling those vehicles to consumers in Salt Lake City, Utah. Our subsidiary started as a used automobile dealership, known as Alpine Auto Brokers, LLC, in 2010. 10 Currently, we have focused on selling older model vehicles in a price range of $3,000 to $50,000. Most of the vehicles we sell are priced under $25,000. The majority of our customers are have good credit and get their financing from local banks and credit unions. We do not provide any financing for our customers. Presold Vehicles Along with selling a retail inventory of vehicles to unknown customers, we also act as a buying agent to assist in locating a vehicle that a known customer would like to purchase from the Manheim networks of automobile auctions. We agree with the customer in advance of the acquisition of the vehicle concerning the amount of mark up of the resale price that will be charged to the customer. When we act as a buying agent for the customer, we have a general inventory risk until the car is sold to a consumer. When we assist a customer with locating a vehicle they would like to purchase, we know the customer’s identity, and the customer determines which vehicle will be purchased. These sales are called “presold vehicles.” Expansion of Operations We plan to increase our sales through one of two methods. First, we will seek to identify and lease a larger location with outside display space. This would allow us to hold more cars in inventory, attracting more customers by having a greater selection of vehicles. We expect that this strategy would increase our sales significantly. We have not identified, and may not be able to identify or lease a larger property in an ideal location for a used vehicle dealership. Also, we may determine that a larger lot is not the best growth strategy for us. In this case, we will then pursue our alternative growth plan, which consists of increasing sales of used vehicles through increased online advertisements and completion of our Companywebsite www.alpineab.com (currently under construction). Sales and Distribution Strategy Our goal is for our company to become a growing dealership in the used automobile marketplace in Salt Lake City, Utah. In order to achieve our goal, we intend to increase awareness of our products with potential customers. We intend to do this primarily by engaging in traditional online media advertising. We advertise our vehicles for sale on various internet websites from time to time, including www.ksl.com, www.autotrader.com, www.craigslist.com. A value-conscious public could pull our products through the supply chain if they are properly educated regarding our products and the benefits of buying used as opposed to new vehicles. Local discount online classified advertising are affordable and effective marketing tools for reaching our target audience. We intend to use both regularly in order to promote and sell specific vehicles in our inventory. Our marketing efforts will be focused in the state of Utah, and specifically the Salt Lake City area. Competition We compete with a number of established dealerships who sell used vehicles in and around Salt Lake City, Utah. Some of these companies enjoy brand recognition and a inventory which greatly exceeds that of our brand name. We compete with several dealerships, which have significantly greater financial, distribution, advertising, and marketing resources than we do. 11 We compete primarily on the basis of quality, and price. We believe that our success will depend upon our ability to remain competitive in our product areas. The failure to compete successfully in the future could result in a material deterioration of customer loyalty and our image and could have a material adverse effect on our business. Employees We currently have one employee, our sole officer and director, Jason E. Wilkinson. Our President oversees all responsibilities in the areas of corporate administration, business development, and research. We send all our reconditioning to outside mechanics. Initial Public Offering Our Form S-1 Registration Statement went effective on September 21, 2015.It was an “all or nothing” offering for 350,000 pre-split of our common stock shares at $0.10 per pre-split share with a September 21, 2016 deadline to completely sell our offering. We sold our complete offering as of January 29, 2016. Forward Stock-Split Effective January 29, 2016 we forward split our issued and outstanding shares of common stock on a 3 for 1 basis.This increased the number of shares of our common stock issued and outstanding from 1,350,000 pre-split shares to 4,050,000 post-split shares. Line of Credit The Company received a $55,000 line of credit with Wells Fargo Bank on February 10, 2016. The line of credit may be used for purchasing dealership inventory. At this time the Company has not yet used the line of credit. Results of Operations Revenues and Other Income During the twelve month period ended December 31, 2015, the Company had revenues in the amount of $171,627.We had revenues during the year ended December 31, 2014 of $359,524.The $187,897 decrease in revenues is due to fewer vehicle sales in the later period. Cost of Sales During the twelve month period ended December 31, 2015, the Company’s cost of sales was $165,936 or 96.7% of revenues.The cost of salesduring the year ended December 31, 2014 was $371,136 or 103.2% of revenues.The $199,509 decrease in cost of sales is due to the fact that we sold fewer vehicles in the later period. Gross profit During the twelve month period ended December 31, 2015, the Company’s gross profit was$5,691.The gross loss during the year ended December 31, 2014 was $11,612.The improvement in gross profit in the later period is due to increased profit margins on vehicle sales and collection of documentation fees on vehicle sales. 12 Expenses General and administrative expenses totaled $15,690 in the year ended December 31, 2015, an increase of $10,357 from $5,333 of general and administrative expenses incurred in the year ended December 31, 2014.The increase in general and administrative expense is primarily attributable to the increase in expenses related to being a fully reporting company. The Company incurred and accrued compensation expense of $26,000 in the year ended December 31, 2015. The same compensation expense of$26,000 was paid via a contribution to capital in the year ended December 31, 2014. Our expenses in 2015 were primarily unpaid compensation accruing to our only Officer, and accounting costs incurred in connection with our public filings. Interest Income Interest income earned in the year ended December 31, 2015 was $0, a decrease of $14 from the $14 interest income earned in the year ended December 31, 2014.The decrease in interest income is attributable to maintaining a lower cash balance in our saving and checking accounts during 2015. Net Losses As a result of the foregoing, the Company incurred a net loss of $35,999, or ($.036) per share, in the year ended December 31, 2015, compared to a net loss of $42,931, or ($ .043) per share, incurred in the year ended December 31, 2014.Our decrease in net loss in the later period is largely due to improved profit margins made from vehicles sales, as well as collection of documentation fees, partially offset by an increaseingeneral and administrative expense in the later period. Liquidity and Capital Resources As of December 31, 2015 the Company had total assets of $113,016, consisting of cash of $31,976, and inventory of $81,040 as of December 31, 2015, the liabilities consist of related party payable of $44,002, customer deposits of $19,583, and sales tax payable of $3,220. Net cash used in operating activities was $24,005 for the twelve month period ended December 31, 2015.It primarily reflects the $35,999 net loss incurred for the year ended December 31, 2015, plus the $29,797 increase in inventory and $3,415 decrease in sales tax payable, offset by the $19,583 increase of customer deposits, and the $25,623 increase in related partypayable. The Company’s current assets may not be sufficient to conduct its plan of operation over the next twelve (12) months based on the decision of the Company’s president to allow his salary to accrue during the next twelve (12) months. The Company has no current plans to make any changes in the number of employees unless the Company can successfully grow, in which case the Company would expect to increase the number ofemployees following. Capital Expenditures The Company expended no amounts on capital expenditures during the year ended December 31, 2015 or during the year ended December 31, 2014.The Company has no current plans for the purchase or sale of any equipment. 13 Critical Accounting Policies In the notes to the audited financial statements for the year ended December 31, 2015, included in this Form 10-K, the Company discusses those accounting policies that are considered to be significant in determining the results of operations and its financial position. The Company believes that the accounting principles utilized by it conform to accounting principles generally accepted in the United States of America. The preparation of financial statements requires Company management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, the Company evaluates estimates. The Company bases its estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities.The actual results may differ from these estimates under different assumptions or conditions. Going Concern We have experienced recurring losses from operations and we had negative retained earnings of $114,945 as of December 31, 2015. To date, we have not been able to produce sufficient sales to become cash flow positive and profitable on a consistent basis. The success of our business plan during the next 12 months and beyond will be contingent upon generating sufficient revenue to cover our costs of operations and/or upon obtaining additional financing. For these reasons, our auditor has raised substantial doubt about our ability to continue as a going concern. Recent Accounting Pronouncements Our management has considered all recent accounting pronouncements issued since the last audit of our financial statements. Our management believes that these recent pronouncements will not have a material effect on our financial statements. . ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK A smaller reporting company is not required to provide the information specified by this item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial statements as of and for the fiscal years ended December 31, 2015 and 2014, have all been examined to the extent indicated in their report by Pritchett, Siler & Hardy, P.C., independent certified public accountants, and have been prepared in accordance with generally accepted accounting principles. The aforementioned financial statements are included below. 14 PRITCHETT, SILER & HARDY, P.C. CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION 1438 N. HIGHWAY 89 STE. 130 FARMINGTON, UTAH84025 (801) 447-9572FAX (801) 447-9578 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Alpine Auto Brokers, Inc. Salt Lake City, Utah We have audited the accompanying consolidated balance sheets of Alpine Auto Brokers, Inc. as of December 31, 2015 and 2014 and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Alpine Auto Brokers, Inc. as of December 31, 2015 and 2014 and the consolidated results of its operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has suffered recurring losses which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Pritchett, Siler & Hardy, P.C. PRITCHETT, SILER & HARDY, P.C. Farmington, Utah April 13, 2016 15 ALPINE AUTO BROKERS, INC. Consolidated Balance Sheets ASSETS December 31, CURRENT ASSETS Cash $ $ Inventory Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER’S EQUITY Related-party payable $ $ Customer deposits - Sales tax payable Total Current Liabilities Preferred stock, .001 par value, 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, .001 par value, 100,000,000 shares authorized, 1,000,000 shares issued and outstanding Additional paid-in capital Retained earnings $ ) $ ) Total Stockholder's Equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 16 ALPINE AUTO BROKERS, INC. Consolidated Statements of Operations For the Year Ended December 31, REVENUES $ $ COST OF SALES GROSS PROFIT (LOSS) ) EXPENSES Compensation expense General and administrative Total Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME Interest income - 14 Total Other Income - 14 NET LOSS $ ) $ ) LOSS PER SHARE $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 17 ALPINE AUTO BROKERS, INC. Consolidated Statements of Shareholder’s Equity (Deficit) Additional Total Common Stock Paid-in Member's Retained Owner’s Shares Amount Capital Capital Earnings Equity Balance, January 1, 2014 - $
